[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                        ______________________          ELEVENTH CIRCUIT
                                                            MAY 5, 2005
                             No. 04-16052                THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       _______________________

                    D.C. Docket No. 99-00194-CR-00l


UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,


                         versus



DANIEL-JAY D. MAHONE,
                                                    Defendant-Appellant.

              ________________________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
              ________________________________________


                              (May 5, 2005)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
       Peter J. Madden, appointed counsel for Daniel-Jay D. Mahone in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel*s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel*s motion to withdraw is GRANTED, and Mahone*s convictions and

sentences are AFFIRMED.




                                          2